EXHIBIT 10

SEVERANCE AGREEMENT

This is a Severance Agreement (“Agreement”), dated November 8, 2007 between
ValueVision Media, Inc., its affiliated and subsidiary companies (hereinafter
collectively referred to as the “Company”), and Bryan Venberg (the “Employee” or
“You”), providing for Employee’s friendly separation as an officer of the
Company.

FACTS

WHEREAS, Employee has been an officer of the Company as Senior Vice President,
Human Resources, Operations, and Customer Service;

WHEREAS, the Company and Employee have mutually agreed that Employee will
terminate such employment as an employee of the Company upon the terms and
conditions hereinafter set forth; and

NOW, THEREFORE, the Company and Employee make the following Agreement:

1. Resignation. Employee hereby agrees to resign as an employee of the Company
effective October 26, 2007 (the “Effective Date”). Employee will be paid regular
base salary through November 9, 2007. From the date hereof, Employee: a) will
cooperate in successfully completing a transition of Employee’s duties; b) will
cooperate with in-house and outside counsel in any Company litigation
proceedings; and c) acknowledges that as a former officer of the Company,
Employee has an ongoing duty to maintain the confidentiality of attorney-client
privileged communications he has had, if any, with in-house and outside counsel.

2. Severance Pay. The Company agrees that as severance pay (“Severance Pay”),
Employee will receive base salary and auto allowance for an additional
12 months, through equal installments according to the Company’s regular payroll
practices, after all rescission and/or revocation periods have expired. The
Company shall also pay to Employee an amount equal to all of the accrued and
unpaid vacation time accrued up to and including the Effective Date. Employee
will not accrue any additional vacation time from or after the Effective Date.
If Employee earns any bonus for the Company’s 2007 fiscal year according to the
Employee’s bonus plan in effect, Company will pay out a pro-rata portion of such
bonus based on the Effective Date at such time bonuses are paid to current
employees, but in no event later than March 15 of the year following the year in
which the Effective Date occurs. Payment of the Severance Pay (including bonus
and vacation pay) is subject to applicable federal and state income tax and FICA
withholding. Employee will remain on the Company medical, dental, and life
insurance benefit plans through November 30, 2007, at which time Employee will
be eligible for certain COBRA benefits. All other benefit coverage ends as of
the Effective Date.

3. COBRA Insurance Coverage. If Employee elects any insurance coverage under
COBRA, Employee shall be responsible for all amounts due for such insurance.
During the Severance Pay period the Company will continue to subsidize the
insurance coverage and Employee will pay the same rates as current Company
employees for such COBRA benefits elected. The full COBRA rate will
automatically be charged to Employee the first month following the end of the
Severance Pay period.

4. Unemployment Compensation. To enable Employee to collect unemployment
compensation benefits, Employee may report that Employee was terminated for
reasons other than misconduct, and the Company will not contest such claim.

5. No Other Remuneration; Stock Options. Employee agrees that Employee is not
entitled to any remuneration from the Company except as provided in this
Agreement. This includes back pay, sick pay, bonuses or any other compensation.
Any stock options for the Company’s stock held by Employee which are vested on
or prior to the Effective Date, shall be exercisable as of the applicable date
of vesting, and may be exercised for a period of ninety (90) days from the
Effective Date, but not beyond the date that the option would otherwise expire
by its terms, in accordance with the related Stock Option Agreement, or, if
earlier, the tenth anniversary of the original date of grant of the Stock
Option. Any stock options which are not vested as of the Effective Date shall
expire and be forfeited on such date. Any stock options which have vested on or
before the Effective Date but which are not exercised prior to the expiration of
such ninety (90) day period following such date shall be forfeited.

6. Confidential Information. Employee has a continuing obligation not to
disclose the Company’s confidential proprietary and business information not
available to the public, and agrees to make no such disclosures and return to
the Company any confidential information in Employee’s possession.

7. Confidentiality. Except as specifically set forth in this Severance
Agreement, Employee and the Company agree that they will not disclose to third
parties the terms of this Severance Agreement. Employee may disclose the terms
of this Severance Agreement to tax and legal advisors, to immediate family
members, and as required by law. The Company may disclose the terms of this
Severance Agreement to its tax and legal advisors, to officers, employees,
directors and agents, with a “need to know,” and as required by law, regulation,
or applicable stock exchange rules.

8. Mutual Waiver and Release; Rights Concerning Release. See attached Exhibit A.

9. Response to Prospective Employers. In response to any request from a
prospective employer for information relating to Employee, the Company will
confirm, in writing if requested, Employee’s former title, length of employment
and ending salary. It is otherwise the Company’s policy to refrain from
providing any reference information to prospective employers.

10. Six-Month Delay for Specified Employee. Notwithstanding the provisions of
paragraph 2, the maximum amount that will be paid in a lump sum if employee is a
specified employee under Section 409A of the Internal Revenue Code and guidance
issued thereunder (“Section 409A”) is the least of (i) Employee’s annualized
base salary as of the last day of the year preceding Employee’s termination of
employment; (ii) twice the compensation limit under Section 401(a)(7) of the
Internal Revenue Code for the year in which Employee’s termination occurs; or
(iii) the maximum amount permitted to be paid under Section 409A(a)(2)(B)(i) of
the Code during the six-month period following Employee’s separation from
service. Any amounts not otherwise permitted to be paid during the six-month
period shall be paid in a lump sum without interest on the first day of the
month following the six-month anniversary of the date of the separation from
service. If the severance pay would otherwise exceed that amount, the excess
amount shall be paid without interest on the first day of the month following
the six month anniversary of Employee’s termination of employment. For purposes
of this Agreement, “termination of employment” shall mean a separation from
service as defined under Section 409A. This Agreement shall be interpreted in a
manner consistent with Section 409A.

11. Voluntary Agreement. Both the Company and Employee enter into this Agreement
voluntarily, after having had the opportunity to review it and consult with
advisors of the parties’ choice. There are no other agreements between the
Company and Employee of any kind whatsoever.

12. Attorneys’ Fees and Expenses. The parties acknowledge that they are
responsible for their own attorneys’ fees and expenses incurred in connection
with the settlement of this matter.

13. Severability. If any provision of this Agreement is found to be invalid or
unenforceable as a matter of law or public policy, it will not invalidate any
other provision of this Agreement, which will remain in full force and effect.

14. Entire Agreement. This Agreement supersedes any and all other written and
oral agreements and understandings between the parties, and specifically the
Executive Separation Agreement, and represents all of the terms of Employee’s
separation from the Company, except for clauses 4, 5, 6, and 7 under such
Executive Separation Agreement.

15. Miscellaneous. It is understood that this Agreement is to be executed and
all the obligations of this Agreement are to be performed in the State of
Minnesota and will be interpreted, construed, and enforced according to the laws
of the State of Minnesota. Venue for any disputes hereunder shall be a court of
competent jurisdiction in the State of Minnesota.

This Agreement has been executed by the undersigned on the date set forth below.

Dated: November 8, 2007

By /s/ Bryan Venberg
Bryan Venberg

Dated: November 8, 2007

VALUEVISION MEDIA, INC.

By /s/ Nathan Fagre
Nathan Fagre
Senior Vice President & General Counsel


1

EXHIBIT A

The Company recommends that you consult an attorney before signing this Mutual
Waiver and Release

MUTUAL WAIVER AND RELEASE

THIS MUTUAL WAIVER AND RELEASE (this “Waiver and Release”) is entered into by
and between ValueVision Media, Inc., a Minnesota corporation (the “Company”) and
Bryan Venberg (the “Employee”). The Company and the Employee hereby agree
knowingly and voluntarily as follows:

In consideration of the mutual release given below and of the payments and
benefits pursuant to the Severance Agreement (the “Benefits”), which Employee
acknowledges are consideration for this Waiver and Release to which the Employee
would not otherwise be entitled and are in lieu of any rights or claims that the
Employee may have with respect to separation or severance benefits or other
remuneration from the Company or its affiliates; and after the opportunity to
consult legal counsel; the Employee hereby for him or herself, and his or her
heirs, agents, executors, successors, assigns and administrators (collectively,
“Related Parties”), forever releases, remises, and discharges, in all their
capacities, the Company and all of its affiliates or subsidiaries, and any of
their present or former directors, employees, fiduciaries, representatives,
officers and agents, successors and assigns (collectively, the “Releasees”)
individually and in their official capacities, of and from all covenants,
obligations, liabilities and agreements, and forever waives all claims, rights
and causes of action whatsoever, in law or in equity, whether known or unknown,
asserted or unasserted, suspected or unsuspected, that the Employee or any
Related Parties ever had, may have in the future or have now; including, without
limitation, any claims, rights and causes of action under United States federal,
state or local law, regulation or decision, and the national or local law
(statutory or decisional) of any foreign country, including, without limitation,
those under the Age Discrimination in Employment Act, as amended 29 U.S.C. §§621
et. seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626 (f)(1), Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, 42 U.S.C. §§12101-12213, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Family and Medical Leave Act of
1993, the Fair Labor Standards Act, the Minnesota Human Rights Act, and any
other similar or related law, regulation or decision relating to or dealing with
discrimination including, without limitation, any claims, rights or causes of
action for punitive damages, attorney’s fees, expenses and costs of litigation.
Notwithstanding the foregoing, the Employee and Related Parties do not release
or waive any right or claim (i) the Employee and Related Parties may have for
non-payment of the Benefits other than payments of any severance benefits or
pursuant to any written stock option agreement or restricted stock agreement
between the Company and the Employee; (ii) under ERISA to obtain post-employment
payments and benefits under any employee benefit plan (as defined in ERISA);
(iii) for indemnification under any agreement with or policy of the Company or
its affiliates relating to indemnification of directors or officers or under any
provision of the Company’s articles or by-laws relating to indemnification of
directors or officers; (iv) under any policy of directors’ or officers’
liability insurance; (v) the Employer may have under the Executive Separation
Agreement; (vi) that arises against the Company after the date of this Waiver
and Release; and (vi) to obtain contribution as permitted by law in the event of
entry of judgment against the Employee and the Company as a result of any act or
failure to act for which the Employee and the Company are jointly liable.

In consideration for the Employee’s release and waiver of claims herein and
other good and valuable consideration, the Company, on behalf of itself and the
Releasees, forever releases, remises and discharges, in all their capacities,
the Employee and the Related Parties, individually and in their official
capacities, of and from all covenants, obligations, liabilities and agreements,
and forever waives all claims, rights and causes of action whatsoever, in law or
in equity, whether known or unknown, asserted or unasserted, suspected or
unsuspected, that the Company or any of the Releasees ever had, may have in the
future or have now; including, without limitation, any claims, rights and causes
of action under United States federal, state or local law, regulation or
decision, and the national or local law (statutory or decisional) of any foreign
country. Notwithstanding the foregoing, the Company and the Releasees do not
release or waive (i) any right or claim that arises against the Employee after
the date of this Waiver and Release, (ii) any claim against the Employee based
on intentional misconduct, fraud, misappropriation or gross neglect, (iii) any
right the Company and the Releasees may have to obtain contribution as permitted
by law in the event of entry of judgment against the Employee and the Company as
a result of any act or failure to act for which the Employee and the Company are
jointly liable, or (iv) any right the Company may have under the Employee
Agreement.

The Employee acknowledges that the Release includes all claims the Employee is
legally permitted to release and as such does not preclude the Employee from
filing a charge of discrimination with the state Department of Human Rights or
the federal Equal Employment Opportunity Commission although the Employee may
not be able to recover any damages if the Employee files such a charge. This
Waiver and Release includes but is not limited to all claims relating to the
Employee’s employment and separation from employment.

The Employee and the Company understand and agree that the payments by the
Company to the Employee and the signing of this Waiver and Release by the
Employee and the Company do not in any way indicate that the Employee or the
Company has any viable claims against the other or that the Employee or the
Company admits any liability whatsoever to the other under such claims. This
agreement contains a release of certain legal rights which Employee may have
under the Age Discrimination in Employment Act and the Minnesota Human Rights
Act. The Employee affirms that, prior to the execution of this Waiver and
Release, the Company has advised him or her to consult with an attorney of the
Employee’s choice concerning the terms and conditions set forth herein, that the
Employee has had an opportunity to ask any questions he or she might have about
this Wavier and Release, and that the Employee has twenty-one (21) days
following the Employee’s signing of this Waiver and Release to consider this
Waiver and Release and its consequences and to revoke and cancel the terms and
conditions contained herein, and the terms and conditions of this Waiver and
Release shall not become effective or enforceable until such revocation period
has expired. The Employee acknowledges that the Benefits will not be paid or
provided, and the Company’s release above will not be effective, if he or she
revokes this Waiver and Release.

After the Employee has accepted this agreement by signing it, he or she may
revoke his or her acceptance for a period of fifteen (15) days after the date he
or she signed this agreement. This agreement will not be effective, and
severance payments will not be made, until this fifteen (15) day revocation
period has expired. If the Employee wishes to revoke his or her acceptance of
this agreement, he or she must notify the Company in writing within the fifteen
(15) day revocation period. Such notice must be delivered to the Company in
person or mailed by certified mail, return receipt requested, to: General
Counsel ShopNBC / ValueVision Media, Inc., 6740 Shady Oak Road, Eden Prairie, MN
55344 If the Employee fails to properly deliver or mail such written revocation
as instructed, the revocation will not be effective.

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Release
this 8th day of November 2007.

By
Bryan Venberg

VALUEVISION MEDIA, INC.

By
Nathan Fagre
Senior Vice President & General Counsel

2